Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONS
This Office action is in response to RCE filed on 04/05/2021,
Claims 1, 3-12 and 21-29 are allowed.
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is when a cloud security stack receiving a request to transmit data from cloud provider to another cloud provider. The cloud security stack determine levels of trust associated with different cloud provider by comparing the validated control criteria. The cloud security stack processing the data based on the designated levels of trust. wherein each cloud provider are each designated to different level of trust and communicate securely with each other based on the different levels of trust designated and the processing of the data at the cloud security stack.
The closest prior art, as previously recited, are Angelsmark (US 20180069834), Backer (US 20170339176), Rotem (US 20170185793), Gura (US 20130094515), McGrath (US 20120140630), Dave (US 20140096199), Kang (US 7848335), Bhaskar (US 20180176222), in which, Angelsmark discloses data 
However, none of Angelsmark (US 20180069834), Backer (US 20170339176), Rotem (US 20170185793), Gura (US 20130094515), McGrath (US 20120140630), Dave (US 20140096199), Kang (US 7848335), Bhaskar (US 20180176222), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 28. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 28: receiving at a cloud security stack a request to transmit data from one of a first cloud provider, an entity network, and a second cloud provider to another of the first cloud provider, the entity network, and the second cloud provider; employing a cloud security stack to determine levels of trust associated with the first cloud provider, the entity network, and the second cloud provider, wherein determining the levels of trust comprises: electronically transmitting a set of required control criteria to the first cloud provider and the second cloud provider, wherein the required control criteria are at least one of data leakage protection controls, secure communication controls, endpoint stack controls, Internet controls, network stack controls, and resource controls; electronically receiving communications from the first cloud provider and the second cloud provider, the communications indicating which of the required control criteria are met by the first cloud provider and the second cloud provider; electronically validating that the indicated required control criteria are met by the first cloud provider and the second cloud provider; and comparing the validated required control criteria for the first cloud provider and the second cloud provider with defined required control criteria for three different levels of trust; employing a cloud security stack to designate the first cloud provider as having a first level of trust based on the comparing of the validated required control criteria to the defined required control criteria for the first cloud provider; employing a cloud security stack to designate the second cloud provider as having a second level of trust based on the comparing of the validated required control criteria to the defined required control criteria for the second cloud provider; transmitting the data from the one of the first cloud provider, the entity network, and the second cloud provider to a cloud security stack based on the designated levels of trust; processing the data at the cloud security stack based on the designated levels of trust by inspecting the data at a network data loss prevention system of the cloud security stack to prevent data loss based on defined data loss prevention criteria; and transmitting the data from the cloud security stack to one of the first cloud provider, the entity network, and the second cloud provider based on the processing of the data at the cloud security stack, wherein the first cloud provider, the entity network, and the second cloud provider are each designated as having a different level of trust and communicate securely with each other based on the different levels of trust designated and the processing of the data at the cloud security stack.

Therefore the claims are allowable over the cited prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439